DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/12/20 is acknowledged. The elected species of H4H14708P2 has been found free of the prior art. Therefore, the search has been extended to additional species as indicated below. 

Claim Status
Claims 1-32 are pending. Claims 15-16, and 19-21, and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20. Claims 1-14, 17-18, and 22-26 are currently under consideration for patentability under 37 CFR 1.104.

	Notice to Comply with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the following reason(s): 
(1) The specification contains a sequence listing that has not been appropriately incorporated by reference.  According to MPEP 2422.03, the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. Applicant is required to amend the specification to incorporate the sequence listing as required by 37 CFR 1.821. 
(2) Figures 1 and 2 recite amino acid sequences sequences without proper reference to the corresponding sequence identifiers ("SEQ ID NO:__").  
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.



Information Disclosure Statement
The information disclosure statement filed on 11/12/19 has been considered.  A signed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Abstract
The abstract of the disclosure is objected to because the term “IL-36” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “IL36R” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  there is a conjunction “and” after the phrase “SEQ ID NO:118, or variant thereof;” that should be in the same line for consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the terms “IL-IRL2” and “LCN2” contain an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  The bullet point that begins with “Prevents or ameliorates colitis or colon inflammation” lacks appropriate punctuation, and the term “such colitis or inflammation” should be amended to read “said colitis or inflammation” to appropriate reference the prior term.  Appropriate correction is required.

Claim 17 is objected to as being in improper form because the claim depends from a non-elected invention.  For the purposes of examination, the claim will be interpreted as reading on an antibody or immunoglobulin chain product with the binding characteristics of claim 1. 

Claim 25 is objected to because of the following informalities:  the terms “TNF” and “IL-17” and “IL23p19” contain an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description
Claims 1-7, 13-14, 17-18, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to isolated antibodies that bind to IL36R, wherein the antibody can have some level of variation from known functional antibodies identified in the specification. The parent antibodies are designated by the names H4H14669P2, H4H14700P2, H4H14706P2, H4H14708P2, H4H14709P2, H4H14728P, H4H14731P2, H4H14732P2, H4H14734P2, H4H14757P, H4H14758P, H4H14760P2, and set forth by sequence in Table 1 of the instant specification. The claims name combinations of CDRs, or VH/VL, or heavy/light chain, but allow variation within the sequences. There are two issues with regard to the written description for these antibodies. First, the claims name specific functions for which the correlating structures are not adequately described. Second, while some of the claims name specific SEQ ID NO, they also provide for “a variant thereof.” The specification defines 
The specification does not set forth a representative number of species for the breadth of the claimed genus of antibodies. There are 12 species identified that are identified in the specification, but the antibodies were generated against a full length IL36R (see Example 1), and are not described to even bind the same epitope. Considering that the claims encompass antibodies from all different organisms, and that can bind to any epitope on any IL36R molecule, there are thousands of possible antibodies. Further, the claims encompass several sub-genera of antibodies, each with specific functions, although even the species specifically described in the specification do not possess each function. Therefore, one of skill in the art would find many genera of antibodies with a broad range of functions and possible epitopes, and the 12 species that are described are not sufficient to represent the full breadth of those combined genera. 
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
Further, in at least some of the claims, the antibodies must possess certain functional characteristics, including binding to IL36R, binding to a segment of SEQ ID NO:227, binding to the same epitope on IL36R as one of the parent antibodies, binding with a specific K at certain temperatures, binding to Macaca fascicularis IL36 with a specific Kd, binding to an IL36R fused to a mouse IgG2a or IL1RAcP extracellular domain with a specific Kd, competes with the parent antibodies, blocks activation of one or more NFkB elements by IL36R in the presence of IL-1RAcP and IL36R ligand, prevent or ameliorate skin inflammation, prevent or ameliorate colitis or colon inflammation or reduce LCN2 
The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.

antibody-antigen recognition mechanism, to evaluate the stability and immunogenicity of the antibody,
and to predict the function/efficacy change upon modification (see e.g. section 8, page 7-8).  In the case of protein without available structure or template, it is still challenging to perform the whole design process, even using high throughput in silico methods (see e.g. section 8, page 7-8).
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163). A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
	 MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-14, 17-18, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 5-7, and 18, the scope of the term “variant” renders the claim indefinite. While some of the claims name specific SEQ ID NO, they also provide for “a variant thereof.” The specification defines “variant” as “a polypeptide comprising an amino acid sequence that is at least about 70-99.9% … identical or similar to a referenced amino acid sequence that is set forth herein” (see paragraphs [0061] and [0062]). Therefore, the sequences can have up to about 30% variation, and can encompass “similar” sequences. The term “similar” is not defined. “Similar” is generally defined as resembling something without being identical. The term is one of degree, and here it is not clear what features must be present, or what level of resemblance, either structural or functional, must be present to be “similar” enough to be included as a “variant.” Claims 13, 14, 17, and 22-26 depend from the rejected claims but do not remedy the deficiency, and therefore are also rejected. 
Claim 2 recites an isolated antibody or antigen binding fragment thereof without defining the antigen to which it binds. The antibody and fragment can have any number of variants, which could bind to any antigen. It is therefore impossible to determine the metes and bounds of the encompassed genus of antibodies. 
In claims 8 and 10, the phrase “and/or” between parts (k) and (l) renders the claim indefinite. The phrase appears to indicate that there would be up to 12 different antibody chain sets in a single antibody. However, antibodies are generally made of a pair of heavy and light chains. While the antibody can be made of two different heavy/light chains, attaching 12 different heavy/light chain pairs is contrary to the structure of an antibody. Claims 9, 11, and 12 depend from claims 8 and 10. Since the dependent claims do not remedy the deficiency, they are also rejected.  
In claim 13, the term “Domain II” renders the claim indefinite.  It is unclear what segment of IL-36R would encompassed this domain, and the term is not defined by the specification. It is noted that the protein appears in many organisms, and there are various isoforms in humans. 


Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1, 13, 14, 17, 22, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesan et al (MAbs. 2017 Oct;9(7):1143-1154. Epub 2017 Jul 20).
The instant claims are directed to an anti-IL36R antibody that can have properties such as binding to residues 113-119 of instant SEQ ID NO: 227. The antibody can protect the same residues from protease and/or deuteration and/or bind Domain II. The antibody can appear in a complex bound to IL-36R. The antibody of claim 17 is interpreted as a product-by-process, where the antibody possesses the same functional characteristics as claim 1. The antibody can be in a composition, and the composition can be pharmaceutically appropriate with a pharmaceutical carrier. The presence of the term “optionally” is noted for the additional therapeutic agent, and is interpreted to encompass compositions both with and without the additional agent. The composition can be found in a vessel.  The term vessel is not defined by the specification, but examples in specification paragraph [0073] include “(e.g., a plastic or glass vial, e.g., with a cap or a chromatography column, hollow bore needle or a syringe cylinder).” 
Regarding the limitations of instant claim 1 and 17,  Ganeson et al describe an IL-36R antibody clone mMAB92, which binds to residues 113-119 on IL-36R (see e.g. section “Epitope Mapping” on page 1146). 
Regarding the limitation of instant claim 13, Ganeson teaches characteristics of the antibody binding, including the ability to protect residues 113-119, sequence YKQILHL from hydrogen/deuterium exchange (see e.g. section “Epitope Mapping” on page 1146).  This process required using of proteases, including protease XIII for mass spectrometry (see e.g. section “Epitope Mapping: Identification of 
Regarding the limitations of instant claim 14, the extent of protection from the deuterium exchange involved measuring the MAB92 antibody complexed with IL-36R (see e.g. section “Epitope Mapping” on page 1146). 
Regarding the limitations of instant claims 22 and 23, the antibodies were purified, placed in a NaCl solution at pH 6.0, and sterile filtered with a vacuum filtration system. A salt solution would be suitable as a pharmaceutical carrier, and the solution was sterile and therefore could be administered to a subject (see e.g. page 1150, section “Expression and purification of MAB92 and MAB04”).  
Regarding the limitations of instant claim 26, during the epitope mapping, the solution comprising the antibody was injected into a column (see e.g. section “Epitope Mapping: Identification of peptides and deuterium exchange experiments” on page 1151), and MAB04 was injected into mice before IL-36 challenge (see e.g. Figure 5). To be injected, the antibody would necessarily have been required to be present in an injection device. 

2. Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al (WO 2014/144666 A2; filed 3/14/14; published 9/18/14).
The instant claims are directed to an antibody or antigen binding fragment, or a polypeptide, comprising the CDRs or the variable region, wherein the antibody/fragment/polypeptide can comprise SEQ ID NO:42. 
Zheng et al disclose a T-cell anergy suppressor that can be a polyeptpide that binds to a gene product, wherein the binding polypeptide can be a purified antibody or fragment thereof (see e.g. paragraph [0031]). One embodiment is presented as SEQ ID NO:90 in Table 3B, which varies by two amino acids from instant SEQ ID NO:42. The sequence is presented below, with the location of the instant CDRs of SEQ ID NO:44, 46, and 48 highlighted, and the location of the two substitutions in bold. The sequence that would align with one of the CDR2 from the instant claims has a variation, but this would be an encompassed “a variant thereof” from the instant claims. The specification defines “variant” as “a polypeptide comprising an amino acid sequence that is at least about 70-99.9% … identical or similar to a referenced amino acid sequence that is set forth herein.” Therefore, the sequences can have up to about 30% variation. Two substitutions in 107 amino acids of Zheng SEQ ID NO:90 as compared to instant SEQ ID NO:42 is less than 2% variation. 



<223> Synthetic sequence
<400> 90
Glu Ile Val Leu Thr Gln Ser Pro Ala Thr Leu Ser Leu Ser Pro Gly
Glu Arg Ala Thr Leu Ser Cys Arg Ala Ser Gln Ser Val Ser Ser Tyr
Leu Ala Trp Tyr Gln Gln Lys Pro Gly Gln Ala Pro Arg Leu Leu Ile
Tyr Asn Ala Ser Asn Arg Ala Thr Gly Ile Pro Ala Arg Phe Ser Gly
Ser Gly Ser Gly Thr Asp Phe Thr Leu Thr Ile Ser Ser Leu Glu Pro
Glu Asp Phe Ala Val Tyr Tyr Cys Gln Gln Arg Ser Asn Trp Pro Leu
Thr Phe Gly Gly Gly Thr Lys Val Glu Ile Lys

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/20/21